Citation Nr: 0023205	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  97-32 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral retinitis 
pigmentosa.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active naval service from February 1955 to 
September 1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Montgomery 
Regional Office (RO) March 1997 rating decision which granted 
service connection for appendectomy scar, assigning it a 
noncompensable rating, and denied service connection for 
retinitis pigmentosa, and heterotropia and exotropia of the 
left eye.

In his October 1997 substantive appeal, the veteran specified 
that he wished to continue his appeal only as to the claim of 
service connection for retinitis pigmentosa.  Accordingly, 
the claims of compensable rating for his appendectomy scar 
and service connection for heterotropia and exotropia have 
been effectively withdrawn.  38 C.F.R. § 20.204 (1999).


FINDING OF FACT

Refractive error of the eyes existed prior to the veteran's 
service, but at the time of service entrance, his right eye 
vision was correctable to 20/20, and left eye vision was 
correctable to 20/25; progressive bilateral retinitis 
pigmentosa is shown to have increased in disability beyond 
the natural progress of the disease during service as it 
produced loss of vision and medical discharge from service 18 
months thereafter.


CONCLUSION OF LAW

The veteran's bilateral retinitis pigmentosa was aggravated 
during active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 
1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be allowed for chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by a veteran's period of active service.  
38 U.S.C.A. § 1131.  

Congenital or developmental defects, refractive error of the 
eye, as such are not diseases or injuries within the meaning 
of applicable legislation.  38 C.F.R. § 3.303(c).  Thus, 
service connection may not be granted for defects of 
congenital, developmental or familial origin, absent 
superimposed disease or injury.  See VA O.G.C. Prec. Op. 82-
90 (July 18, 1990), 55 Fed. Reg. 45,711 (1990).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1999).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124, 126-27 (1993).  The Court established the 
following rules with regard to claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  A lay person is competent to testify 
only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1999).  

The threshold question is whether the veteran has presented 
evidence that his claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A mere 
allegation that a disability is service connected is not 
sufficient; the veteran must submit evidence in support of 
his claim which would justify a belief by a fair and 
impartial individual that the claim is plausible.  In order 
for a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and a current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible is required to establish a 
well-grounded claim.  Libertine v. Brown, 9 Vet. App. 521 
(1996); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994).  Thus, lay statements 
regarding a medical diagnosis or causation do not constitute 
evidence sufficient to establish a well-grounded claim under 
38 U.S.C.A. § 5107(a).

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service or where clear 
and unmistakable evidence establishes that the injury or 
disease existed before service.  38 U.S.C.A. § 1132 (West 
1991); 38 C.F.R. § 3.304(b) (1998); Crowe v. Brown, 7 Vet. 
App. 238 (1994).

In Crowe, the Court indicated that the presumption of 
soundness attaches only where there has been an induction 
medical examination, and where a disability for which service 
connection is sought was not detected at the time of such 
examination.  The Court noted that the regulation provides 
expressly that the term "noted" denotes only such 
conditions as are recorded in examination reports, and that 
history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions.  38 C.F.R. § 3.304(b)(1).  Crowe, 7 Vet. 
App. at 245.

If an injury or disease is found to have preexisted active 
service, such injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during service, unless there is specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Temporary flare-ups will not be considered to be 
an increase in severity.  Hunt v. Derwinski, 1 Vet. App. 292, 
295 (1991).  Clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b).

The veteran's service medical records include a February 1955 
enlistment medical examination report; on examination, he 
reported wearing glasses, and his uncorrected distant vision 
of 20/200 (bilaterally) was correctable to 20/20 in the right 
eye, and to 20/25 on the left; "defective vision NCD" was 
indicated.  On follow-up examination, later in February 1955, 
uncorrected vision was 20/400, bilaterally; right eye vision 
was correctable to 20/30, and left eye vision was correctable 
to 20/100; he was found qualified for full duty but physical 
profile "C" was assigned.  In April 1955, his physical 
profile was upgraded to "A."  Thereafter, he received 
treatment and underwent numerous eye examinations associated 
with gradually decreasing visual acuity (noted by examiners 
to constitute refractive error which was present since before 
service entrance) and progressive peripheral vision 
impairment.  In July 1956, it was indicated that his vision 
impairment progressed and rendered him unable to perform his 
duties; during subsequent treatment and evaluations, 
retinitis pigmentosa was diagnosed; he was discharged from 
the service because of his vision impairment.

An April 1986 medical examination report from the Division of 
Disability Determination of the Alabama Department of 
Education, shows that the veteran had only light perception 
in both eyes (uncorrected and with best correction).  On 
examination, the diagnosis included retinitis pigmentosa; his 
condition was noted to not be subject to improvement.

At his July 2000 Travel Board hearing, the veteran testified 
in very credible fashion that he had impaired vision 
(farsightedness) prior to entering the service, but his 
vision was correctable with eyeglasses; at the time of 
service entrance, he was able to see fine with eyeglasses and 
was found fit for duty.  During service, he developed 
"tunnel vision" and began to notice gradual deterioration 
of peripheral vision.  His in-service eye problems were 
reportedly different from the problems which he had before 
the service because the in-service onset (and gradual 
deterioration) of peripheral vision impairment was not 
treatable or correctable by eyeglasses, and he had to be 
discharged from the service (prematurely) due to loss of 
vision.  He testified that he received treatment for his eyes 
for a number of years after separation from service (as long 
as treatment was available) but noted that the treatment 
records were unavailable.  

Based on the foregoing, the Board finds that the evidence 
supports service connection for the veteran's bilateral 
retinitis pigmentosa, by way of aggravation.  His service 
medical records indicate that he had only refractive error of 
the eyes at the time of service entrance, and his vision was 
correctable with eyeglasses; his refractive error did not 
prevent him from being found fit for full duty.  During only 
18 months of subsequent active naval service, he is shown to 
have experienced rapid deterioration of his visual acuity and 
impairment of peripheral vision (diagnosed as retinitis 
pigmentosa), ultimately rendering him unable to perform his 
military duties and resulting in the issuance of a medical 
discharge from the service; on medical examination in April 
1986, he had only light perception in both eyes; retinitis 
pigmentosa was diagnosed, and it was noted that his condition 
was not subject to improvement.  Overall, the evidence of 
record shows that the veteran's pre-service eye 
problems/vision impairment (consisting of more than 
refractive error of the eye) increased in severity during 
active service, beyond the natural progress of the disease.  
Thus, resolving the benefit of any doubt in the veteran's 
favor, the Board believes that his bilateral retinitis 
pigmentosa was aggravated by active service.  38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for bilateral retinitis pigmentosa is 
granted.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

